Citation Nr: 0125442	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  01-03 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a timely substantive appeal was filed with the issue 
of entitlement to an increased evaluation for right hallux 
limitus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from May 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 16, 1998, rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied a compensable evaluation for right hallux 
limitus.  By rating decision of December 5, 2000, the 
noncompensable rating was increased to 10 percent.  

By letter dated August 1, 2001, the Board notified the 
veteran and his representative that it intended to consider 
the issue of whether a timely substantive appeal had been 
filed.  The veteran was given an opportunity to present 
written argument or evidence or to request a hearing.  No 
response was received.

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran was notified of a June 16, 1998, rating 
decision that denied a compensable evaluation for right 
hallux limitus by letter dated June 18, 1998.  

2.  A notice of disagreement (NOD) with the denial was 
received by the RO on March 12, 1999.  

3.  The statement of the case (SOC) was sent to the veteran 
on December 5, 2000, with instructions for perfecting an 
appeal.  

4.  VA did not receive a request from the veteran or his 
representative for more time to file a substantive appeal.  

5.  The substantive appeal was received in the RO on 
March 23, 2001.  


CONCLUSION OF LAW

The substantive appeal from the denial of entitlement to an 
increased evaluation for hallux limitus was not timely.  
38 U.S.C.A. § 7105(a), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.202, 20.302(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating decision of June 16, 1998, the RO determined that 
the veteran's hallux limitus was not compensably disabling.  
On June 18, 1998, the veteran was notified by letter of that 
rating action.  A copy of the rating decision was attached to 
the notice, and his appellate rights were explained.

On March 12, 1999, a NOD was received by the RO from the 
veteran disagreeing with the June 16, 1998 rating decision.  
On December 5, 2000, a rating action increased the veteran's 
rating to 10 percent.  A statement of the case (SOC) was sent 
to the veteran on December 5, 2000.  On December 18, 2000, 
the RO sent the veteran a copy of the rating decision, and 
another copy of the SOC.  The veteran was advised that he 
would need to complete and file the enclosed VA Form 9 
(substantive appeal) in order to perfect his appeal.  
Instructions indicating what he needed to do, how much time 
he had to do it, and how to go about getting assistance were 
included.  He was also given his hearing rights and told to 
let the RO know if he did not receive a copy of the Form 9 
with his mailing.   

On March 23, 2001, a statement indicating the veteran's 
decision to continue his appeal of the rating for his right 
hallux limitus was received by the RO.  This statement was 
accepted in lieu of the veteran's Form 9. 

In August 2001, a letter was sent by the Board to the veteran 
regarding the timeliness of the aforementioned appeal and 
giving him 60 days to present evidence or argument or to 
request a hearing.  No response was received.  


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).  Regulations have recently been adopted in 
accordance with the VCAA.  See 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102, 3.156, 3.159, 3.326)).

In this case, there is no issue as to substantial 
completeness of the application or notice of the requirements 
to substantiate the claim or assistance in obtaining evidence 
to support the claim.  On the contrary, the issue in this 
case is whether an appeal has been perfected in order to 
confer jurisdiction on the Board to consider the claim. 

The Board has the authority to adjudicate in the first 
instance the question of timeliness of a substantive appeal 
and may dismiss an appeal in the absence of a timely-filed 
substantive appeal.  VAOPGCPREC 9-99.  However, the Board 
should afford the claimant appropriate procedural protections 
to ensure adequate notice and opportunity to be heard on the 
question of timeliness.

In this case, the veteran was notified in August 2001 that 
the Board intended to consider the issue of timeliness of his 
substantive appeal.  He was given an opportunity to present 
argument or additional evidence relevant to jurisdiction, or 
to request a hearing to present oral argument on the question 
of the timeliness of the appeal.  No response was received.  
He has been provided appropriate notice and assistance, and 
no further action is required in order to comply with the 
VCAA.

B.  Timeliness

Appellate review is initiated by a NOD and completed 
substantive appeal after a SOC has been furnished.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2001).  A NOD or 
substantive appeal must be filed with the VA office from 
which the veteran received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  38 C.F.R. 
§ 20.300.

A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the SOC was issued, 
whichever period is later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  The 60-day period may be extended for 
a reasonable period on request for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  Regulations further specify that a 
request for such an extension must be in writing and must be 
made prior to expiration of the time limit for filing.  
38 C.F.R. § 20.303.

Since the December 5, 2000 SOC was issued more than one year 
after the veteran's June 18, 1998 notification regarding his 
claim for an increased evaluation for his right hallux 
limitus, the veteran had to submit a substantive appeal 
within 60 days of the date of the SOC for it to be timely.  
The RO received what was accepted as the veteran's 
substantive appeal on March 23, 2001, more than one month 
after the 60-day deadline.  The record does not contain any 
written request for an extension of time in which to submit 
the appeal.  Thus, the veteran's substantive appeal is not 
timely to the June 16, 1998 rating, and the Board does not 
have jurisdiction over the appeal.  38 U.S.C.A. § 7105.

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As the veteran's substantive appeal was not timely with 
respect to the issue of entitlement to an increased 
evaluation for the veteran's right hallux limitus, the appeal 
is dismissed.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

